COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Richard Stephen Calkins v. Carolyn Calkins James and Maurice
                          Bresenhan, Jr., Administrator of the Estate of Mary Olive Hull
                          Calkins, deceased

Appellate case number:    01-19-00703-CV

Trial court case number: 441165

Trial court:              Probate Court No 2 of Harris County

       Appellant, Richard Steven Calkins, has filed a motion for en banc reconsideration of the
denial of his motion for an emergency stay. The en banc court voted unanimously to deny
appellant’s motion for en banc reconsideration.* It is ordered that appellant’s motion for en banc
reconsideration is denied.


Judge’s signature: ___/s/ Sarah B. Landau______________________
                               Acting for the En Banc Court

Date: March 24, 2020

* En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
  Landau, and Hightower. Justice Countiss not sitting.